Citation Nr: 0708065	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for internal injuries 
secondary to a pelvic fracture, to include a digestive 
disorder.  

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a pelvic fracture with left sacroiliac 
dysfunction.

3.  Entitlement to an effective date earlier than March 29, 
2005, for the award of entitlement to a 20 percent rating for 
the residuals of a pelvic fracture.

4.  Entitlement to an effective date earlier than November 5, 
2001, for the award of entitlement to service connection for 
bilateral hearing loss.

5.  Entitlement to an effective date earlier than November 5, 
2001, for the award of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

6.  Entitlement to an effective date earlier than December 8, 
2004, for the award of an increased 50 percent rating for 
PTSD.

7.  Entitlement to an effective date earlier than March 29, 
2005, for the award of entitlement to service connection for 
traumatic arthritis of the right hip.

8.  Entitlement to an effective date earlier than March 29, 
2005, for the award of entitlement to service connection for 
traumatic arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2002, August 
2002, March 2003, May 2003, and May 2005 by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2006, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate the veteran 
has any present internal injury disabilities, to include a 
digestive disorder, as a result of an event, injury, or 
disease during active service.

3.  The veteran's service-connected residuals of a pelvic 
fracture with left sacroiliac dysfunction are presently 
manifested by no more than moderate limitation of flexion due 
to pain.

4.  The evidence includes no factually ascertainable evidence 
demonstrating the veteran's service-connected pelvic fracture 
was manifested by a moderate limitation of lumbar spine 
motion earlier than March 29, 2005.

5.  An October 1985 Board determination denying entitlement 
to service connection for bilateral hearing loss and an 
August 1996 rating decision denying entitlement to service 
connection for inner ear nerve damage are final.

6.  The veteran's application to reopen his claim for 
entitlement to service connection for bilateral hearing loss 
was received by VA on November 5, 2001.  

7.  In a March 2003 rating decision service connection was 
established for bilateral hearing loss effective from 
November 5, 2001; there is no evidence of any earlier pending 
formal or informal claim.

8.  A November 1990 rating decision denying entitlement to 
service connection for PTSD is final.

9.  The veteran's application to reopen his claim for 
entitlement to service connection for PTSD was received by VA 
on November 5, 2001; there is no evidence of any earlier 
pending formal or informal claim.

10.  VA rating action in August 2002 granted entitlement to 
service connection for PTSD and assigned a 30 percent rating 
effective from November 5, 2001; there is no evidence of any 
earlier pending formal or informal claim.

11.  The evidence includes no factually ascertainable 
evidence demonstrating that a 50 percent rating for the 
veteran's service-connected PTSD was warranted prior to 
December 8, 2004.

12.  VA rating action in May 2005 granted entitlement to 
separate 10 percent ratings for traumatic arthritis of the 
right and left hips effective from March 29, 2005.

13.  The evidence includes no factually ascertainable 
evidence demonstrating that a separate compensable rating for 
the veteran's service-connected traumatic arthritis of the 
right hip was warranted prior to March 29, 2005; there is no 
evidence of any earlier pending formal or informal claim.

14.  The evidence includes no factually ascertainable 
evidence demonstrating that a separate compensable rating for 
the veteran's service-connected traumatic arthritis of the 
left hip was warranted prior to March 29, 2005; there is no 
evidence of any earlier pending formal or informal claim.


CONCLUSIONS OF LAW

1.  A present internal injury disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 20 percent for the 
residuals of a pelvic fracture with left sacroiliac 
dysfunction were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5294, 5295 (before September 26, 2003) and 5236, 5237 (after 
September 26, 2003).

3.  The criteria for an effective date earlier than March 29, 
2005, for the award of a 20 percent rating for the residuals 
of a pelvic fracture with left sacroiliac dysfunction have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).

4.  The criteria for an effective date earlier than November 
5, 2001, for the grant of service connection for hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).

5.  The criteria for an effective date earlier than November 
5, 2001, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).

6.  The criteria for an effective date earlier than December 
8, 2004, for the award of a 50 percent rating for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).

7.  The criteria for an effective date earlier than March 29, 
2005, for award of a separate 10 percent rating for traumatic 
arthritis of the right hip have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

8.  The criteria for an effective date earlier than March 29, 
2005, for award of a separate 10 percent rating for traumatic 
arthritis of the left hip have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in July 2002, November 2002, 
March 2003, April 2003, May 2005, and August 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran contends, in essence, that he has 
residual disabilities including a digestive disorder as a 
result of internal injuries sustained during active service 
when he was run over by a helicopter.  He testified in 
November 2002 that he experienced stomach cramps as a result 
of his injuries, in February 2004 that he experienced bowel 
movements immediately after eating, and in November 2006 that 
his digestive system did not function normally.  

Service medical records show the veteran sustained a fracture 
of the pelvis in June 1967 when he was run over by a 
helicopter.  It was noted that there was no hematuria and 
that a urinary catheter was introduced prior to evacuation.  
Hospital reports show that laboratory studies were all within 
normal limits; however, a stool examination revealed 
endomaeba histolytica trophae.  Following urology 
consultation the urinary catheter was removed and after 
treatment subsequent testing revealed no ova or parasites in 
stool.  Subsequent records are negative for complaint, 
treatment, or diagnosis of any residual internal injuries.  A 
September 1969 separation examination revealed a normal 
clinical evaluation of the abdomen and viscera.

A January 1971 VA medical examination included evaluation of 
the digestive system.  No abnormal findings were reported.  

VA orthopedic examination in August 2002 noted questionable 
abdominal pain with no report of objective findings.  A 
December 2004 general surgery examination found it was 
unlikely the veteran developed any problems associated with 
his stomach or colon while he was in service.  It was noted 
that there was no evidence indicating his irritable bowel 
syndrome began during service and that his symptoms of bowel 
movements after each meal with gas and bloating did not begin 
in service.  

Based upon the evidence of record, the Board finds no present 
internal injury disabilities are shown, to include a 
digestive disorder, as a result of any event, injury, or 
disease during active service.  The December 2004 VA 
examiner's opinion is persuasive as to this matter.  While 
the veteran may sincerely believe he has an internal injury 
disability, to include a digestive disorder, as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu v. 
Derwinski, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claim
Background

Service medical records show that in June 1967 the veteran 
sustained a fracture of the pelvis when a helicopter rolled 
over him on take off.  The August 1967 hospital narrative 
summary noted that the veteran was in good general health 
with a small abrasion over the left anterior ilia crest and 
marked pelvic pain to pressure.  Physical therapy was 
started, and four weeks post-injury, he became full-weight 
bearing.  At the time of discharge in early August 1967, he 
was full weight-bearing without pain or loss of motion.  
Records dated in May 1968 show he complained of left hip pain 
which was more pronounced on stair climbing and bending over.  
An examination was essentially negative, with no limitation 
of motion, point tenderness, or limping.  A September 1969 
separation examination revealed a normal clinical evaluation 
of the spine and lower extremities.  

VA examination in January 1971 included a diagnosis of healed 
bilateral pubic rami fracture.  The examiner noted there was 
a normal contour to the pelvis with no evidence of swelling, 
tenderness, or crepitus.  X-rays revealed healed fractures to 
the pubic rami, bilaterally.  

Service connection for residuals of a fracture of the pelvis 
was established in a February 1971 rating decision.  A zero 
percent rating was assigned.

On VA examination in October 1982 the veteran complained of 
intermittent pain in the low back and buttock area.  Physical 
examination revealed he stood with the dorsal and lumbar 
spine in the midline with no evidence of kyphosis or 
scoliosis.  Range of motion was not restricted and there was 
no muscle spasm along the lumbar spine or tenderness to 
palpation over the lumbosacral area.  Straight leg raise 
testing was to 90 degrees, bilaterally, with no radiating 
pain.  Cross leg tests were performed without discomfort.  
Knee and ankle jerks were present and equal, bilaterally.  
The veteran was able to stand on heels and toes and arise 
from a deep knee bend without assistance.  The diagnosis was 
history of residuals of a pelvis fracture.  

In a March 1984 decision the Board denied entitlement to a 
compensable rating for the residuals of a fracture of the 
pelvis.  It was noted examinations demonstrated full and 
unrestricted range of motion of the hips and that the pelvic 
disability was essentially asymptomatic.

In correspondence dated November 5, 2001, the veteran 
requested entitlement to an increased rating for his service-
connected pelvic fracture.  At his personal hearing in 
November 2002 he testified that he had constant pain with 
severe pain on activity.  He stated he could only walk a half 
a mile before experiencing worsening pain.  In February 2004, 
he testified that he experienced intermittent pain and that 
one leg was shorter than the other which put stress on one 
side of his body.  He stated that if he sat up for a 
prolonged period of time he had lower back pain.  He asserted 
he was unable to engage in outdoor activities as he had prior 
to the injury.  

On VA examination in August 2002 the veteran denied any 
pelvic pain, groin pain, or lateral hip pain.  He complained 
of digestive problems and abdominal discomfort and reported 
he was unable to participate in any recreational activities 
because of his abdominal discomfort.  On physical examination 
his bony pelvis was nontender and there was good stability 
throughout.  There was a full range of motion to the 
bilateral hips with flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
internal rotation to 40 degrees, and external rotation to 60 
degrees.  Lower extremity neurologic examinations were 
nonfocal.  Diagnostic and clinical testing of the pelvis and 
hips revealed no hip pathology.  There were healed pelvic 
fractures, but no significant incongruity throughout.  The 
diagnoses included healed pelvic fracture and no pelvic, hip, 
joint, or bursal type pain.  It was the examiner's opinion 
that the veteran had no orthopedic residuals with respect to 
his healed pelvic fractures.  

VA medical records dated in December 2004 noted X-ray views 
of the hip with oblique views of the pelvis revealed no 
evidence of fracture, dislocation, or other bony abnormality.  
There were no significant degenerative changes to the hips.  
A small calcification over the right hemipelvis was most 
consistent with phlebolith.  The examiner's impression was 
unremarkable examination of the hips.  

At his VA joints examination on March 29, 2005, the veteran 
complained of difficulty with repetitive bending, prolonged 
sitting, and turning over in bed.  He stated he experienced 
pain with prolonged standing and had problems climbing or 
descending an incline or stairs.  He complained of severe 
pain in the groin and low back with any lifting activities.  
He rated his pain on a ten point scale as constantly at five 
with daily exacerbations of seven to eight.  Once a month he 
stated he experienced pain at the maximum ten point level 
which required he go to bed and take over-the-counter pain 
relief medication.  It was noted he complained of significant 
fatigability with prolonged walking.  

The examiner noted the veteran walked with a very slow gait 
that was essentially normal without severely antalgic 
features.  Trendelenburg sign was mildly positive in the 
lower extremities.  Heel and toe gait was intact and the 
pelvis was level.  Range of motion of the lumbar spine 
revealed forward flexion from 0 to 60 degrees, decreased 
primarily due to pain in the hips and sacroiliac joint.  
There was no evidence of muscle spasm and from the sitting 
position his forward flexion was to about 90 degrees.  
Backward extension was from 0 to 20 degrees without 
significant pain.  Side bending was from 0 to 30 degrees 
without pain, bilaterally.  Rotation was from 0 to 30 
degrees, but produced pain in the left sacroiliac joint and 
was associated with spasm.  Gaenslen testing was positive of 
sacroiliac joint dysfunction on the left and pelvic rock 
testing was positive for sacroiliac joint pain.  

Examination of the hips revealed flexion from 0 to 90 
degrees, bilaterally, with about a 20 degree painful arc over 
the last 20 degrees of normal flexion.  Abduction was from 0 
to 35 degrees, left, and from 0 to 40 degrees, right.  
Internal rotation was from 0 to 10 degrees, left, and 0 to 20 
degrees, right.  External rotation was from 0 to 35 degrees, 
left, and from 0 to 40 degrees, right.  There was pain in 
both hips, especially on internal and external rotation and 
pain to palpation along the anterior pubic region.  A 
neurologic examination was normal with brisk deep tendon 
reflexes.  There was no evidence of atrophy, muscle 
dysfunction, or sensory abnormality.  

The examiner noted that X-rays revealed an apex right 
scoliosis of the lumbar spine and minimal degenerative disk 
disease which were essentially normal for the veteran's age.  
X-rays of the pelvis revealed significant asymmetry of the 
left hemipelvis with a fracture through the most lateral 
aspect of the obturator foramen on the left.  There were 
healed nondisplaced fractures of the right superior and 
inferior pubic rami.  X-rays of the hips revealed moderate 
arthritic changes with superior sclerosis and inferomedial 
wear, bilaterally.  The diagnoses included lateral 
compression injury to the pelvis with fracture of the left 
and right superior and inferior pubic rami, right ischial 
fracture at the ischial spine and left sacroiliac joint 
injury.  It was noted that this represented either a fracture 
through the sacral ala or a disruption of the left sacroiliac 
joint, but that the disorder was stable.  The diagnoses also 
included moderate post-traumatic arthritis of the hips.  

The examiner stated that the injuries the veteran sustained 
in June 1967 were somewhat understated and that the veteran's 
complaints of low back pain were, in fact, pain through the 
sacroiliac joint.  It was noted that while there was no 
significant injury to the lumbar spine, there was a 
significant injury to the left hemipelvis resulting in a left 
sacroiliac joint dysfunction.  The injury also set up 
conditions for the later development of osteoarthritis post-
traumatic arthritis of the hips onset approximately 15 to 20 
years after the 1967 injury.  

The March 2005 radiologist's report noted there was evidence 
of osteopenia to the lumbar spine.  The diagnoses included 
leftward convex scoliosis, multilevel degenerative bony and 
disc disease, degenerative pelvic and hip changes, and 
chronic pelvic remodeling likely post-traumatic.  

In a May 2005 rating decision the RO granted an increased 20 
percent rating for the residuals of a pelvic fracture with 
left sacroiliac joint dysfunction effective from March 29, 
2005.  Separate 10 percent ratings were also awarded for 
right and left hip post-traumatic arthritis effective from 
March 29, 2005.  

At his personal hearing in November 2006 the veteran 
testified that he experienced difficulty walking and that he 
had to exercise daily to prevent his pain from returning.  He 
stated he could not pinpoint the pain, but that it had been 
intermittently excruciating.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

During the pendency of this appeal, the criteria for spinal 
disorders were amended and the diagnostic codes renumbered in 
September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("revised spinal regulations").  Where the law or 
regulations governing a claim are changed while the claim is 
pending the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).


5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a pelvic fracture 
with left sacroiliac dysfunction are presently manifested by 
no more than moderate limitation of lumbar spine flexion due 
to pain.  A review of the record shows the pre-amendment 
rating criteria for Diagnostic Code 5292 are more favorable 
and most appropriate for the evaluation of the veteran's 
disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  The applicable criteria for Diagnostic Code 5292 
provide a 20 percent rating for moderate lumbar spine motion.

There is no competent evidence of a severe limitation of 
flexion, severe lumbosacral strain with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, abnormal mobility on forced 
motion, forward flexion of the thoracolumbar spine limited to 
30 degrees or less, or ankylosis of the entire thoracolumbar 
spine.  There is also no medical evidence demonstrating that 
one of the veteran's lower extremities is physically shorter 
that the other as a result of his injury during active 
service.  

Although it was the opinion of the August 2002 VA examiner 
that the veteran had no orthopedic residuals as a result of 
his injury, the Board finds the March 2005 examiner's opinion 
more persuasive.  The March 2005 VA examiner described the 
veteran's injury to the left hemipelvis as significant and as 
resulting in a left sacroiliac joint dysfunction; however, 
there is no objective evidence of any more severe impairment.  
Therefore, entitlement to a rating in excess of 20 percent 
for the residuals of a pelvic fracture with left sacroiliac 
dysfunction is denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The findings of the March 2005 VA are 
considered to be persuasive as to the veteran's present 
impairment.  These findings are not indicative of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Earlier Effective Date Claims

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

20 Percent Rating for Pelvic Fracture

VA records show that in a March 1984 decision the Board 
denied the veteran's claim for entitlement to a compensable 
rating for the residuals of a fracture of the pelvis.  It was 
noted that examinations demonstrated full and unrestricted 
range of motion of the hips and that the pelvic disability 
was essentially asymptomatic.

In correspondence dated November 5, 2001, the veteran 
requested entitlement to an increased rating for his service-
connected pelvic fracture.  At his personal hearings in 
November 2002 and February 2004 he testified that he 
experienced intermittent pain and was unable to engage in 
outdoor activities.  

It was the opinion of an August 2002 VA examiner that the 
veteran had no orthopedic residuals as a result of his healed 
pelvic fractures.  A March 29, 2005, VA examiner, however, 
found the veteran's complaints of pain were related to a 
sacroiliac joint dysfunction.  

In a May 2005 rating decision the RO granted an increased 20 
percent rating for the residuals of a pelvic fracture with 
left sacroiliac joint dysfunction.  The rating was assigned 
as effective from March 29, 2005.  

Based upon the evidence of record, the Board finds there is 
no factually ascertainable evidence demonstrating the 
veteran's service-connected pelvic fracture was manifested by 
a moderate limitation of lumbar spine motion earlier than 
March 29, 2005.  The veteran has asserted no specific 
allegations of error in the prior Board decision and no such 
error is shown upon review of the appellate record.  Although 
from the date of his claim on November 5, 2001, the veteran 
reported subjective complaints of pain, there was no medical 
evidence indicating any compensable residual disability as a 
result of his pain.  In fact, medical examinations prior to 
March 29, 2005, had revealed full ranges of motion.  
Therefore, entitlement to an earlier effective date for the 
award of a 20 percent rating is denied.  The preponderance of 
the evidence is against the veteran's claim.

Service Connection for Bilateral Hearing Loss

VA records show that in October 1985 the Board denied 
entitlement to service connection for bilateral hearing loss.  
It was noted that the evidence of record did not demonstrate 
the veteran's pre-existing hearing loss was aggravated by 
active service.  

In correspondence received by the RO from the veteran's 
congressional representative on July 24, 1996, the veteran 
requested that his claim for entitlement to service 
connection for hearing loss be reopened.  He also reported 
that a private medical examination in November 1995 indicated 
a hearing loss of at least 80 percent in one or both ears.  

Although the congressional representative's office was 
notified in July 1996 that new and material evidence was 
necessary to reopen the claim, the veteran was apparently not 
provided such notification.  In an August 1996 rating 
decision the RO denied entitlement to service connection for 
inner ear nerve damage, to include as a result of herbicide 
exposure.  

In correspondence received by the RO on November 5, 2001, the 
veteran, in essence, requested his claim for entitlement to 
service connection for defective hearing be reopened.  He 
asserted the disorder was the result of noise exposure during 
combat in Vietnam.  

VA examination in March 2003 found it was at least as likely 
as not that the veteran's hearing loss was secondary to 
excessive noise exposure in Vietnam.  It was also at least as 
likely as not that his combat noise exposure would have 
aggravated his hearing loss and that the whispered voice 
hearing test provided at discharge was insufficient to 
document high-frequency hearing loss resulting from noise 
exposure.  

In a March 2003 rating decision the RO granted entitlement to 
service connection for bilateral hearing loss.  A 50 percent 
rating was assigned effective from November 5, 2001, which 
was the date of the reopened claim.  

In subsequent statements and personal hearing testimony the 
veteran asserted that an effective date from the date of his 
discharge from service was warranted for the award of service 
connection for bilateral hearing loss.  He testified that his 
hearing problems had persisted since active service and that 
private medical examinations documented his hearing loss 
since the 1970's.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than November 5, 2001, for the award 
of entitlement to service connection for bilateral hearing 
loss is not warranted.  This represents the date the 
veteran's most recent application to reopen his claim was 
received by VA.  There is no evidence of any earlier pending 
formal or informal claim as to this matter.  The veteran has 
made no specific claim of clear and unmistakable error (CUE) 
in the October 1985 Board decision or August 1996 rating 
decision and no obvious error is revealed upon present 
review.  

The October 1985 Board determination denying entitlement to 
service connection for bilateral hearing loss and August 1996 
rating decision denying entitlement to service connection for 
inner ear nerve damage are final.  Generally, Board decisions 
are final from the stamped mailing date on the face of the 
decision, unless reconsideration is ordered, the decision is 
revised because of CUE, or a timely notice of appeal is 
received by the Court.  38 C.F.R. § 20.1100 (2006).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2006).  

Although the August 1996 rating decision did not specifically 
address reopening the bilateral hearing loss claim, the issue 
as construed by the RO was adjudicated and the veteran was 
appropriately notified of that determination.  He expressed 
no subsequent timely disagreement from that decision nor did 
he seek to clarify the specific issue addressed.  The Federal 
Circuit has held that "where an RO renders a decision on a 
veteran's claim for benefits but fails to address one of the 
claims, that decision is final as to all claims; the RO's 
failure to address the implied claim 'is properly challenged 
through a [clear and unmistakable error] motion,' not a 
direct appeal."  DeShotel v. Nicholson, 457 F.3d 1258 (2006) 
(quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).  
The Federal Circuit has also held that a breach of a duty to 
assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  
Therefore, an earlier effective date is not warranted.  The 
Board finds the preponderance of the evidence is against the 
veteran's claim.

Service Connection for PTSD

VA records include the veteran's service medical records 
which are negative for complaint, diagnosis, or treatment for 
any psychiatric disorders.  VA mental examination in January 
1971 noted the veteran had a severe degree of industrial 
inadaptability due to a speech defect manifested by 
stuttering.  A September 1990 VA psychiatric examination 
revealed no definite Axis I diagnosis, but it was noted the 
veteran did have some symptoms of PTSD.  

In a November 1990 rating decision the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
the decision, but did not appeal. 

In correspondence received on November 5, 2001, the veteran 
requested his claim be reopened.  He stated he had been 
provided a diagnosis of PTSD in approximately 1987 at the San 
Antonio, Texas, VA Medical Center. 

VA examination in August 2002 included an Axis I diagnosis of 
chronic PTSD.  The examiner related the disorder to the 
veteran's experiences during active service in Vietnam.  

In an August 2002 rating decision the RO granted entitlement 
to service connection for PTSD.  A 30 percent rating was 
assigned effective from November 5, 2001.  

In statements and personal hearing testimony the veteran 
asserted an earlier effective date for service connection was 
warranted.  He claimed that the September 1990 VA examination 
had been erroneous in not providing a diagnosis of PTSD.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than November 5, 2001, for the award 
of entitlement to service connection for PTSD is not 
warranted.  This represents the date the veteran's most 
recent application to reopen his PTSD claim was received by 
VA.  There is no evidence of any earlier pending formal or 
informal claim as to this matter.  The veteran has made no 
specific claim of CUE in the November 1990 rating decision, 
and no obvious error is revealed upon present review.  

As noted above, a determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103.  Although the veteran claims the September 1990 VA 
examiner's failure to provide a diagnosis of PTSD was 
erroneous, in the absence of CUE in the rating decision 
itself the prior determination is final.  Therefore, an 
earlier effective date is not warranted.  The Board finds the 
preponderance of the evidence is against the veteran's claim.



50 Percent Rating for PTSD

General Rating Formula for Mental Disorders:
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
5
0
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events) 
3
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.  

In this case, VA examination in August 2002 included an Axis 
I diagnosis of chronic PTSD.  A global assessment of 
functioning (GAF) score of 62 was provided.  Mental status 
examination revealed the veteran was very neatly and 
appropriately dressed with good hygiene.  His affect was 
somewhat reserved and restricted.  His mood appeared to be 
euthymic.  His thoughts were coherent, logical, and goal-
directed.  There was no evidence of psychosis and no suicidal 
or homicidal ideation.   It was noted the veteran had reduced 
efficiency at work as a pharmacy order representative due to 
poor sleep with fatigue during the daytime.  The examiner 
also noted the veteran had a moderate dysfunction due to 
social distancing, was currently unable to sustain social 
relationships, and had no intimate relationships.  

VA examination on December 8, 2004, noted the veteran 
reported some deterioration in his psychosocial functioning 
and that he had remained seriously seclusive outside of his 
work.  It was noted that he stated he had been unable to take 
off work to attend VA treatment since his last rating 
examination.  On mental status examination he was alert and 
cooperative.  His appearance was neat and his hygiene was 
good.  His affect was restricted in range and intensity.  His 
mood appeared to be depressed.  His thought processes were 
coherent, logical, and goal-directed, but were significantly 
slowed with occasional pauses before replies.  There was no 
evidence of delusion, hallucinations, or suicidal or 
homicidal thoughts, ideation, plans, or intent.  He was 
oriented to person, place, and time.  There was no obsessive 
of ritualistic behavior.  Speech was very low in volume and 
slow in rate with stutter.  There was a possible mild recent 
memory difficulty, but remote memory appeared to be good.  
There appeared to be significant depressed mood and moderate 
anxiety, but no impaired impulse control.  The veteran 
reported awakening at least twice per night even on nights 
when he did not experience nightmares.  He stated he had 
nightmares three to four times per week.  The diagnoses 
included chronic PTSD.  A GAF score of 49 to 50 was provided.  
It was noted that the veteran's impairment appeared to have 
worsened and that his "seclusiveness" had become severe.  
His impairment due to distraction form intrusive memories and 
poor sleep was serious to severe; however, he had been able 
to continue his employment with fears that he might lose his 
job due to cutbacks at his company.  

In a May 2005 rating decision the RO granted entitlement to 
an increased 50 percent rating.  An effective date was 
assigned from December 8, 2004.  

In statements and personal hearing testimony the veteran 
asserted his 50 percent rating should have been effective 
since 1995.  

Based upon the evidence of record, the Board finds no 
factually ascertainable evidence demonstrating that a 50 
percent rating for the veteran's service-connected PTSD was 
warranted prior to December 8, 2004.  The available VA 
examination reports are found to be persuasive as to the 
veteran's occupational and social impairment due to PTSD.  
The December 8, 2004, VA examiner's opinion clearly shows the 
veteran incurred an increase in symptomatology; however, 
there is no probative evidence prior to that date indicating 
symptoms such as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or a difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran did not receive any treatment for his PTSD during the 
period between his August 2002 and December 2004 VA 
examinations and the findings and assigned GAF score of 62 
from his August 2002 examination did not warrant a rating in 
excess of 30 percent.  Therefore, entitlement to an earlier 
effective date for the award of a 50 percent rating is 
denied.  The preponderance of the evidence is against the 
veteran's claim.



10 Percent rating for Right and Left Hip

Service medical records show that in June 1967 the veteran 
sustained a fracture of the pelvis when a helicopter rolled 
over him on take off.  An examination in May 1968 was 
essentially negative, with no limitation of motion, point 
tenderness, or limping.  A September 1969 separation 
examination revealed a normal clinical evaluation of the 
spine and lower extremities.  

On VA examination in October 1982 the veteran complained of 
intermittent pain in the low back and buttock area.  Physical 
examination revealed cross leg tests were performed without 
discomfort.  The diagnosis was history of residuals of a 
pelvis fracture.  

In a March 1984 decision the Board denied entitlement to a 
compensable rating for the residuals of a fracture of the 
pelvis.  It was noted examinations demonstrated full and 
unrestricted range of motion of the hips and that the pelvic 
disability was essentially asymptomatic.

In correspondence dated November 5, 2001, the veteran 
requested entitlement to an increased rating for his service-
connected pelvic fracture.  At his personal hearings in 
November 2002 and February 2004 he testified that he 
experienced intermittent pain.  

VA examination in August 2002 revealed a full range of motion 
to the bilateral hips and diagnostic and clinical testing 
revealed no hip pathology.  It was the examiner's opinion 
that the veteran had no orthopedic residuals with respect to 
his healed pelvic fractures.  

VA medical records dated in December 2004 noted there were no 
significant degenerative changes to the hips.  The examiner's 
impression was unremarkable examination of the hips.  

VA joints examination on March 29, 2005, included diagnoses 
of moderate post-traumatic arthritis of the hips.  The 
examiner stated that the injuries the veteran sustained in 
June 1967 set up conditions for the later development of 
osteoarthritis/post-traumatic arthritis of the hips which 
were onset approximately 15 to 20 years after the initial 
injury.  

In a May 2005 rating decision the RO granted separate 10 
percent ratings for right and left hip post-traumatic 
arthritis.  The rating were assigned effective from March 29, 
2005.  

In statements and personal hearing testimony the veteran 
asserted his 10 percent ratings should have been effective 
since the date of his discharge from active service.  He 
testified that he had experienced hip pain due to arthritis 
since service, but that he had not been provided a diagnosis 
of arthritis before 2005.  

Based upon the evidence of record, the Board finds no 
factually ascertainable evidence demonstrating that a 
separate compensable rating for the veteran's service-
connected traumatic arthritis of the right and left hips were 
warranted prior to March 29, 2005.  There is no evidence of 
any earlier pending formal or informal claim for this 
specific benefit nor was there any objective medical evidence 
of hip disabilities prior to the March 29, 2005, VA 
examination.  The veteran's entitlement to separate 
disability ratings for arthritis of the right and left hip 
arose at that time.  Therefore, entitlement to earlier 
effective dates is denied.  The preponderance of the evidence 
is against the veteran's claims.











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for internal injuries 
secondary to a pelvic fracture, to include a digestive 
disorder, is denied.  

Entitlement to a rating in excess of 20 percent for the 
residuals of a pelvic fracture with left sacroiliac 
dysfunction is denied.

Entitlement to an effective date earlier than March 29, 2005, 
for the award of entitlement to a 20 percent rating for the 
residuals of a pelvic fracture is denied.

Entitlement to an effective date earlier than November 5, 
2001, for the award of entitlement to service connection for 
bilateral hearing loss is denied.

Entitlement to an effective date earlier than November 5, 
2001, for the award of entitlement to service connection for 
PTSD is denied. 

Entitlement to an effective date earlier than December 8, 
2004, for the award of an increased 50 percent rating for 
PTSD is denied.

Entitlement to an effective date earlier than March 29, 2005, 
for the award of entitlement to service connection for 
traumatic arthritis of the right hip is denied.

Entitlement to an effective date earlier than March 29, 2005, 
for the award of entitlement to service connection for 
traumatic arthritis of the left hip is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


